Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 10 and 16 are the independent claims under consideration in this Office Action.  
	Claims 2-9, 11-15 and 17-20 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define an aircraft comprising an aircraft cabin with an internal surface which has a steam generator fixed thereto.  The steam generator includes a clothes holding cavity and it generates steam for passing to the clothes holding cavity.  A humidity sensor and a temperature sensor and a pressure sensor are providing for producing humidity, temperature and pressure signals indicative of the humidity, temperature and pressure within the clothes holding cavity.  A controller is configured to produce a steamer control signal and wherein the steam generator is configured to receive the control signal and produce steam based on such signal.  Another independent claim further includes a cold finger for removing water from the air within .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogenberger, Taylor et al. and Picozza et al illustrate garment refreshing or drying cabinets.  Spencer illustrates a steamer useful in an aircraft (parent).  Lin et al. illustrate an aircraft cargo area system including a steam generator.  Lee et al. illustrate aircraft cabin remotely heated and cooled compartments.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732